internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable -------------------- --------- -------------------------- ------------------------------- in re --------------------------------------------------- ------------------------- --------------------------- ----------------------- person to contact ------------------------- telephone number --------------------- refer reply to cc pa apjp b01 plr-107738-04 date july --------------------------------------------------- legend taxpayer dear -------------- this letter responds to your ruling_request dated date submitted on behalf of taxpayer requesting the following rulings taxpayer is not required to treat a pool account as a joint account for purposes of the withholding provisions under sec_1441 sec_1442 sec_1443 sec_1445 sec_1446 and sec_3406 of the internal_revenue_code code taxpayer may determine its withholding obligations separately for each pool participant consequently taxpayer may determine its sec_1441 sec_1442 sec_1443 sec_1445 sec_1446 and sec_3406 withholding requirements according to i the amount of income paid to each pool participant and ii the documentation eg form_w-8ben etc provided by each pool participant further taxpayer need not obtain an intermediary tax form form_w-8imy for a pool taxpayer is not required to treat a pool account as a joint account for purposes of its form 1042-s or form_1099 reporting requirements under sec_1461 sec_6041 sec_6042 sec_6045 and sec_6049 of the code taxpayer may determine such reporting obligations according to the amounts paid to and withheld from if any each pool participant facts taxpayer is a bank that provides a variety of financial services including investment management trading and global custody as part of its global custody services taxpayer collects interest dividends and other income on behalf of u s and foreign investors plr-107738-04 taxpayer is introducing a new pooling process for large institutional investors pension plans investment funds etc under this new process taxpayer will pool the assets of different funds or portfolios into a single account for purposes of custody and investment management the pool is not a legal entity participants in a pool do not buy or sell units of the pool but rather they have a calculated ownership ratio that represents their percentage of ownership in each pool the proportion of each stock position or ledger balance in the pool owned by the participating fund is shown at the participating fund level the ownership ratio will change at every valuation point to reflect contributions withdrawals to the pool and to reflect changes in asset values pool participants do not have joint_ownership of all the assets in the pool also pool participants do not have survivorship rights taxpayer tracks the ownership of assets in the pool on a segregated basis for each pool participant taxpayer’s reporting of income and other information for the pool also is at the participant level as well as the pool level taxpayer also tracks the amount of income paid to each pool participant to the extent that foreign participants in a pool are subject_to different withholding rates taxpayer can apply the applicable_rate to each participant’s income law and analysis withholding provisions sec_1441 provides the general_rule that all payors must deduct and withhold a tax equal to percent on payments of certain items of income to nonresident_aliens to the extent that such items constitute gross_income from sources within the united_states sec_1441 provides that these items of income include interest dividends rent salaries wages premiums annuities compensations remunerations and emoluments or other fixed_or_determinable_annual_or_periodical_gains_profits_and_income sec_1442 provides that in the case of foreign_corporations subject_to taxation under this subtitle there shall be deducted and withheld at the source in the same manner and on the same items of income as provided in sec_1441 a tax equal to percent thereof sec_1443 provides that in the case of income of a foreign organization subject_to the tax imposed by sec_511 this chapter shall apply to income includible under sec_512 in computing its unrelated_business_taxable_income but only to the extent and subject_to such conditions as may be provided under regulations prescribed by the secretary withholding under sec_1441 sec_1442 sec_1443 sec_1445 and sec_1446 plr-107738-04 sec_1445 provides that except as otherwise provided in this section in the case of any disposition of a united_states_real_property_interest as defined in sec_897 by a foreign_person the transferee shall be required to deduct and withhold a tax equal to percent of the amount_realized on the disposition sec_1446 provides the general_rule that if a partnership has effectively_connected_taxable_income for any taxable_year and any portion of such income is allocable under sec_704 to a foreign_partner such partnership shall pay a withholding_tax under this section at such time and in such manner as the secretary shall by regulations prescribe the withholding requirements under sec_1441 sec_1442 sec_1443 sec_1445 and sec_1446 include specific rules for payments to joint owners or joint payees where at least one of the joint owners or joint payees is a non-u s person treas reg ' d provides that in the case of a payment to joint owners each owner must furnish a withholding_certificate or if applicable documentary_evidence or a certificate of residence the applicable_rate of withholding on a payment of income to joint owners shall be the highest applicable_rate treas reg ' b vii provides that if a withholding_agent makes a payment to joint payees and cannot reliably associate a payment with valid documentation from all payees the payment is presumed made to an unidentified u_s_person however if one of the joint payees provides a form_w-9 furnished in accordance with the procedures described in ' ' d -1 through d -5 of this chapter the payment shall be treated as made to that payee see ' h -2 of this chapter for rules to determine the relevant payee if more than one form_w-9 is provided sec_3406 provides that in the case of any reportable_payment if a the payee fails to furnish his tin to the payor in the manner required b the secretary notifies the payor that the tin furnished by the payee is incorrect c there has been a notified_payee_underreporting described in subsection c or d there has been a payee certification failure described in subsection d then the payor shall deduct and withhold from such payment a tax equal to the product of the fourth lowest rate_of_tax applicable under sec_1 treas reg ' h -2 a provides that if the relevant payee listed on a jointly owned account or instrument provides a form_w-8 or documentary_evidence described in ' e ii regarding its foreign status withholding under sec_3406 applies unless every joint payee provides the statement regarding foreign status under the provisions of chapter sec_3 or of the code and the regulations under those withholding under sec_3406 reporting under sec_1461 plr-107738-04 provisions or any one of the joint owners who has not established foreign status provides a taxpayer_identification_number to the payor in the manner required in ' ' d -1 through d -5 in the present situation you represent that the pool participants do not have joint_ownership in all the assets in the pool but rather have a percentage of ownership in each pool based on the information provided taxpayer’s pool participants are not joint owners and or joint payees thus taxpayer is not required to treat a pool account as a joint account for purposes of the withholding requirements under sec_1441 sec_1442 sec_1443 sec_1445 sec_1446 and sec_3406 taxpayer may withhold according to the amount of income paid to each pool participant and the documentation provided by each pool participant reporting provisions sec_1461 provides that every person required to deduct and withhold any_tax under this chapter is hereby made liable for such tax and is hereby indemnified against the claims and demands of any person for the amount of any payments made in accordance with the provisions of this chapter treas reg ' c i a provides that in the case of joint owners a withholding_agent may provide a single form 1042-s made out to the owner whose status the u_s_withholding_agent relied upon to determine the applicable_rate of withholding if however any one of the owners requests its own form 1042-s the withholding_agent must furnish a form 1042-s to the person who requests it sec_6041 of the code provides that all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall file a return with the secretary sec_6042 provides that every person a who makes payments of dividends aggregating dollar_figure or more to any other person during any calendar_year or b who receives payments of dividends as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the dividends so received shall make a return according to the forms or regulations prescribed by the secretary reporting under sec_6041 sec_6042 sec_6045 and sec_6049 plr-107738-04 sec_6045 provides the general_rule that every person doing business as a broker shall when required by the secretary make a return in accordance with such regulations as the secretary may prescribe sec_6049 provides that every person who makes payments of interest aggregating dollar_figure or more to any other person during any calendar_year or who receives payments of interest as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the interest so received shall make a return according to the forms or regulations prescribed by the secretary the reporting requirements under sec_6041 sec_6042 sec_6045 and sec_6409 include specific rules for payments to foreign payees and joint owners treas reg ' a provides that returns of information are not required for payments that a payor can prior to payment associate with documentation upon which it may rely to treat as made to a foreign beneficial_owner in accordance with ' e ii or as made to a foreign_payee in accordance with ' d or presumed to be made to a foreign_payee under ' d or however such payments may be reportable under ' b and c treas reg ' b provides that amounts paid to joint owners for which a certificate or documentation is required as a condition for being exempt from reporting under paragraph a of this section are presumed made to u s payees who are not exempt recipients if prior to payment the payor or middleman cannot reliably associate the payment either with a form_w-9 furnished by one of the joint owners in the manner required in ' ' d -1 through d -5 of this chapter or with documentation described in paragraph a of this section furnished by each joint owner upon which the payor or middleman can rely to treat each joint owner as a foreign_payee or foreign beneficial_owner treas reg ' b provides that the amounts described in paragraphs b i through vii of this section are not dividends treas reg ' b iii provides that distributions or payments that a payor can prior to payment reliably associate with documentation upon which it may rely to treat as made to a foreign beneficial_owner in accordance with ' e ii or as made to a foreign_payee in accordance with ' d or presumed to be made to a foreign_payee under ' d or however such payments may be reportable under ' b and c treas reg ' b provides that amounts paid to joint owners for which a certificate or documentation is required as a condition for being exempt from reporting under this paragraph b are presumed made to u s payees who are not exempt recipients if prior to payment the payor or middleman cannot reliably associate the payment either with a form_w-9 furnished by one of the joint owners in the manner plr-107738-04 required in ' ' d -1 through d -5 of this chapter or with documentation described in paragraph b iii of this section furnished by each joint owner upon which it can rely to treat each joint owner as a foreign_payee or foreign beneficial_owner treas reg ' g provides that no return of information is required to be made by a broker with respect to a customer who is considered to be an exempt foreign_person under this paragraph g a broker may treat a customer as an exempt foreign_person under the circumstances described in paragraphs g i through iii of this section treas reg ' g i provides that with respect to a sale effected at an office of a broker either inside or outside the united_states the broker may treat the customer as an exempt foreign_person if the broker can prior to the payment associate the payment with documentation upon which it can rely in order to treat the customer as a foreign beneficial_owner in accordance with ' e ii or as made to a foreign_payee in accordance with ' d or presumed to be made to a foreign_payee under ' d or treas reg ' g i provides that amounts paid to joint owners for which a certificate or documentation is required as a condition for being exempt from reporting under paragraph g i or of this section are presumed made to u s payees who are not exempt recipients if prior to payment the broker or barter_exchange cannot reliably associate the payment either with a form_w-9 furnished by one of the joint owners in the manner required in ' ' d -1 through d -5 of this chapter or with documentation described in paragraph g i of this section furnished by each joint owner upon which it can rely to treat each joint owner as a foreign_payee or foreign beneficial_owner treas reg ' b provides that the term_interest does not include payments that a payor can prior to payment reliably associate with documentation upon which it may rely to treat the payment as made to a foreign beneficial_owner in accordance with ' e ii or as made to a foreign_payee in accordance with paragraph d of this section or presumed to be made to a foreign_payee under paragraph d or of this section however such payments may be reportable under ' b and c treas reg ' d iii provides that amounts paid to accounts held jointly for which a certificate or documentation is required as a condition for being exempt from reporting under paragraph b of this section are presumed made to u s payees who are not exempt recipients if prior to payment the payor cannot reliably associate the payment either with a form_w-9 furnished by one of the joint owners in the manner required in ' ' d -1 through d -5 of this chapter or with documentation described in paragraph b of this section furnished by each joint owner upon which it can rely to treat each joint owner as a foreign_payee or foreign beneficial_owner plr-107738-04 as previously state you represent that the pool participants do not have joint_ownership in all the assets in the pool but rather have a percentage of ownership in each pool based on the information provided taxpayer’s pool participants are not joint owners and or joint payees therefore taxpayer is not required to treat a pool account as a joint account for purposes of the reporting requirements under sec_1461 sec_6041 sec_6042 sec_6045 and sec_6049 taxpayer may report according to the amount of income paid to each pool participant and the amount withheld from each pool participant conclusions based solely on the information provided and the representations made we conclude as follows taxpayer is not required to treat a pool account as a joint account for purposes of the withholding provisions under sec_1441 sec_1442 sec_1443 sec_1445 sec_1446 and sec_3406 of the code taxpayer may determine its withholding obligations separately for each pool participant consequently taxpayer may determine its sec_1441 sec_1442 sec_1443 sec_1445 sec_1446 and sec_3406 withholding requirements according to i the amount of income paid to each pool participant and ii the documentation eg form_w-8ben etc provided by each pool participant further taxpayer need not obtain an intermediary tax form form_w-8imy for a pool taxpayer is not required to treat a pool account as a joint account for purposes of its form 1042-s or form_1099 reporting requirements under sec_1461 sec_6041 sec_6042 sec_6045 and sec_6049 of the code taxpayer may determine such reporting obligations according to the amounts paid to and withheld from if any each pool participant this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled herein no opinion is expressed as to the federal tax treatment of any issue addressed in this ruling under other provisions of the code and regulations that may be applicable pursuant to the power_of_attorney on file in this office the original letter is being sent to you as the taxpayer’s representative plr-107738-04 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely tiffany p smith assistant to the branch chief administrative provisions judicial practice branch procedure administration
